      Case 8:19-cv-01425-DOC-KES Document 2 Filed 07/24/19 Page 1 of 1 Page ID #:37

 NAAIE, AL)IJRh:SS, ANU'I'ELF;PHONE NU~~IBF.R OF A1~7'ORNF.I'(S)
 OR OP PARTY APPEARING 1;~ PRO PF.R                                                                     FI.O
    ~~ ~ ~ ~~~T~~~
    232Z~W~~ ~~M~~~~~                                                                       ~I~,~. 2~ P~! Z~ Q8
                                                                                            c~.E~i~ ~ .~ ~_ ~ ~irr
                                                                                             C                     eA~RT
                                                                                                E~dTRA~ tJl~i. aF CA~.lF
 (~~~~~'7~ —oo ~~                                                                                       saga ~~a
  A'I"fORNEY(S) FUR.                                                                        ~x
                                                   UNITED STATES DISTRICT COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                                     CASK: NU:\IBF:K:


                                                                                                   SACV 19 - 01425
                                                                     PlaintiCf(s),
                                                                                                                   DOC(KESx)
                                        v.

  ~~-1~~f~~r~~j~,~,~(US~~ ~ If, ~, ~                                                                    CERTIFICATION AND NOTICE
~i5l~iJ~ o~ 1~51~~ ~I~n/K l~~✓R~/t~ l~l~ ~F                                                               OF INTERESTED PARTIES
                                                                    Defendants)                               (Local Rule 7.1-1)


TO:       THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for        ~'~ ~ c G~~~~~~~-
orparty appearing in pro per, certifies t at t e o owing iste party (or parties) may ave a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
             (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                PARTY                                                           CONNECTION /INTEREST


                                             1




             '~~ ~~- o~                                                                    ~~~
         Pate                                                      Signature
                                                                                                          9


                                                                   Attorney of record for (or name of party appearing in pro per):




CV30(05/13)                                                   NOTICEOF 1N7'ERESTEll PARTIES
